Citation Nr: 1449247	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  08-02 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for type II diabetes mellitus, claimed as due to in-service herbicide exposure. 

3.  Entitlement to service connection for a neck disability, including as secondary to the service-connected degenerative disc disease of the thoracolumbar spine, L3-4, L4-5, with radiculopathy, right ankle osteoarthritis, and/or right hip arthritis and avascular necrosis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to March 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and a March 2010 rating decision by the RO in New York, New York.  The RO in New York, New York, currently has original jurisdiction over the Veteran's claims.

The Board remanded the Veteran's claim for service connection for a neck disability in March 2012 and March 2014.  The issue is once again before the Board. 

In a statement received in February 2012, the Veteran filed a petition to reopen his claim for service connection for posttraumatic stress disorder.  As this issue had not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board referred it for appropriate action in March 2012 and March 2014.  As the issue still has not been adjudicated, the Board again refers it to the AOJ for adjudication. 

The issue of entitlement to service connection for a neck disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed September 2007 rating decision, the RO confirmed and continued a prior denial of service connection for type II diabetes mellitus. 

2.  The evidence received since the September 2007 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for type II diabetes mellitus. 

3.  The Veteran has been diagnosed with type II diabetes mellitus and is presumed to have been exposed to herbicides based on his service at the Korean demilitarized zone (DMZ) in 1968.


CONCLUSIONS OF LAW

1.  The September 2007 rating decision, which continued a prior denial of service connection for a type II diabetes mellitus, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence having been received, the claim of entitlement to service connection for type II diabetes mellitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The Veteran's type II diabetes mellitus is presumed to have been incurred in his active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for type II diabetes mellitus.  This claim was originally denied in a June 2003 rating decision.  The RO last denied the Veteran's petition to reopen his claim for service connection for diabetes mellitus in a September 2007 decision.  The Veteran was notified of this decision and his appellate rights in a letter dated September 27, 2007.  He did not appeal this decision and no new evidence was received within one year of the RO's decision.

The Veteran's claim was last previously denied because there was no evidence of an in-service injury or disease, to include evidence of in-service exposure to herbicides.  See September 2007 rating decision.  The RO specifically noted that there was insufficient evidence to verify the Veteran's contention that he served on the DMZ.

Evidence associated with the claims file since September 2007 includes a February 2010 statement from the Joint Services Records Research Center (JSRRC, formerly CURR).  This statement indicates that in 1968, the Veteran's unit was responsible for installing and maintaining cable used in the vicinity of the DMZ.  The statement also notes that herbicides were used on the southern boundary of the DMZ between 1968 and 1969.

This evidence is new and material because it relates to an unestablished fact necessary to substantiate the claim.  Specifically, that the Veteran served near the DMZ in 1968 and may have been exposed to herbicides.  As the new evidence is neither cumulative nor redundant, the claim is reopened.  

The Board pauses to note that the Veteran submitted a February 1969 letter of commendation in support of his claim.  Upon review, this evidence is not relevant to his claim because it does not establish that the Veteran was present at the DMZ or that he incurred an in-service injury or disease.  As a result, the Board concludes that reconsideration is not warranted.  See 38 C.F.R. § 3.156(c).  In any event, as described immediately above, the Veteran's claim is being reopened.

Having reopened the Veteran's previously denied claim for service connection, the Board will now address the claim on the merits.

During the pendency of the appeal, VA amended its regulations to allow for a presumption of exposure to herbicide agents for certain veterans who served in Korea.  See 76 Fed. Reg. 4245-50 (Jan. 25, 2011).  In this regard, the provisions of 38 C.F.R. § 3.307(a)(6)(iv) now provide that a veteran who served in a unit that, as determined by Department of Defense, operated in or near the Korean DMZ in an area in which herbicides were known to have been applied during the period between April 1, 1968, and August 31, 1971, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during service.  

The Veteran's service personnel records indicate that he served as a lineman with the 51st Signal Battalion.  As alluded to above, a unit history for the 51st Signal Battalion provided by JSRRC states that, in 1968, the unit's mission included installing and maintaining the cable connecting the Joint Duty Officer on the Demilitarized Line to the Joint Security Area south of the DMZ.  Accordingly, the Veteran operated in or near the DMZ and is presumed to have been exposed to herbicides while on active duty.

VA laws and regulations provide that, if a Veteran was exposed to herbicides during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  The listed diseases include type II diabetes mellitus.

In this case, it is undisputed that the Veteran has been diagnosed with type II diabetes mellitus during the appeal period. 

Thus, based on the Veteran's presumed exposure to herbicides during service, as well as his current diagnosis of type II diabetes mellitus, service connection is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

The claim of entitlement to service connection for diabetes mellitus is reopened.

Service connection for type II diabetes mellitus is granted.




REMAND

The Board regrets the additional delay associated with this remand, especially considering that the matter was the subject of two previous remands.  However, an additional remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

The Board's March 2014 remand instructions requested, in part, that the AOJ obtain an additional medical opinion.  Specifically, the Board requested that the August 2010 VA examiner provide an opinion that addresses whether the Veteran's claimed neck disability has been permanently aggravated (beyond the normal progress of the disease) by his service-connected low back, right ankle and/or right hip disability(ies). 

In July 2014, a VA examiner stated that the Veteran's claimed cervical spine disability is not caused or aggravated by his low back, right ankle and/or right hip disabilities.  

The Veteran's representative has argued that the July 2014 opinion is inadequate because the examiner did not provide any rationale for her opinion.  See September 2014 Appellant Brief.  It was requested that the Board remand the Veteran's claim in order to obtain a new opinion.  After a review of the record, the Board agrees.  A new medical opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for his neck disability.  The Board is particularly interested in records of pertinent VA treatment that the Veteran may have received since March 2014.

The AOJ should attempt to obtain any such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

2.  Then, the AOJ should schedule the Veteran for a VA examination to determine the nature and likely etiology of the Veteran's cervical spine disability.  The Veteran's claims folder must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

The examiner should indicate whether it is at least as likely as not, (50 percent probability or greater), that the Veteran's cervical spine disability was (A) caused or (B) aggravated (permanently worsened beyond normal progression) by the low back, right ankle, or hip disabilities.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West Supp. 2013).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


